Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 30 September 2020 for application number 17/044,171. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  9/30/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle et al. (WO 2014/060562).
Regarding claim 1, Boyle (pars. 59, 60, 64, 65, 149, 159) discloses a hybrid imaging system for 3D imaging of an underwater target by alternating structured-light and spatially non-coherent light (pars. 59, 60, 64, 65), comprising: 
two optical image sensors for stereoscopic imaging of the target (fig. 14; par. 149); 
a switchable structured-light emitter having different wavelengths for illuminating the target (par. 159); 
a switchable spatially non-coherent light source for illuminating the target (pars. 59, 60, 64, 65); and 
a data processor connected to the image sensors, structured-light emitter and spatially non-coherent light source (fig. 1, #102; par. 91), 
wherein the data processor is configured to delay image sensor capture on the activation of the structured-light emitter and on the activation of the spatially non-
Regarding claim 2, see teachings of claim 1.  Boyle further discloses wherein the data processor is further configured for processing both captured structured-light emitter images and spatially non-coherent light source images to obtain merged 3D imaging data (pars. 59, 87, 149).
Regarding claim 3, see teachings of claim 1.  Boyle further discloses wherein said merger of 3D data is carried out periodically and with a frequency of at least 1 Hz (pars. 87-89).
Regarding claim 4, see teachings of claim 1.  Boyle further discloses wherein the data processor is configured to alternate between operating modes which comprise: 
a first mode wherein the structured-light emitter is activated, the spatially non-coherent light source is deactivated and the image sensors are activated to capture reflected light from the structured-light emitter, and a second mode wherein the structured-light emitter is deactivated, the spatially non- coherent light source is activated and the image sensors are activated to capture reflected light from the spatially non-coherent light source (pars. 59, 60, 64).
Regarding claim 5, see teachings of claims 1 and 4.  Boyle further discloses wherein the merged 3D imaging data comprises 3D texture data (pars. 66, 198).
Regarding claim 6, see teachings of claims 1, 4, 5.  Boyle further discloses wherein the data processor is configured to, previous to said processing, to extract 3D data from the captured structured-light images and to extract 3D data from the captured light source images (pars. 59, 60, 64-66, 159).
Regarding claim 7, see teachings of claim 1.  Boyle further discloses wherein the data processor is configured to maintain the structured-light emitter activated during image sensor exposure time for capturing the reflected light from the structured-light emitter (figs. 7(a), 7(b); par. 87).
Regarding claim 8, see teachings of claim 1.  Boyle further discloses wherein the data processor is configured to maintain the light source activated during image sensor exposure time for capturing the reflected light from the light source (figs. 7(a), 7(b); par. 87).
Regarding claim 10, see teachings of claim 1.  Boyle further discloses wherein the data processor is configured to extract 3D data from the captured structured-light emitter images by correcting for distortion according to a pre-calibration, by triangulating the 3D locations of the reflected structured-light, and by calculating a 3D point cloud from the triangulated 3D locations (pars. 62, 92, 137, 180, 216).
Regarding claim 11, see teachings of claims 1 and 10.  Boyle further discloses further configured to segment the reflected structured-light in the captured structured-light images by using a color space (par. 65, 66, 100, 102).
Regarding claim 12, see teachings of claim 1.  Boyle further discloses wherein the structured light emitter comprises two lasers for emitting a dual laser stripe (fig. 10, #11, #12; par. 141).
Regarding claim 13, see teachings of claims 1 and 12.  Boyle further discloses wherein the two lasers have a different wavelength (pars. 73, 159).
Regarding claim 14, see teachings of claim 1.  Boyle further discloses wherein the spatially non-coherent light source is substantially isotropic in illumination of said target (pars. 64, 87; fig. 10).
Regarding claim 15, see teachings of claim 1.  Boyle further discloses wherein the optical image sensors are configured for 3D imaging of the target (par. 149).
Regarding claim 16, see teachings of claim 1.  Boyle further discloses wherein said predetermined amount of time is the time that light takes to propagate to the target and back (pars. 19-21).
Regarding claim 17, see teachings of claim 1.  Boyle further discloses wherein the data processor is further configured for exposure time of the image sensor capture to be adjusted relatively to the maximum distance allowed (pars. 75, 78, 108).
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claims 1 and 4.
Regarding claim 19, see teachings of claims 1 and 10.  Boyle further discloses wherein the structured light emitter is arranged for scanning an underwater region (par. 64).
Regarding claim 20, see teachings of claim 1.  Boyle further discloses wherein the structured light emitter comprises two lasers for emitting a dual laser stripe, wherein the stripes are substantially parallel to a movement path of the imaging system (par. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (WO 2014/060562) in view of Oleari et al. (NPL titled “An Underwater Stereo Vision System: from Design to Deployment and Dataset Acquisition”).
Regarding claim 9, see teachings of claims 1 and 8.  Boyle further discloses wherein the data processor is configured to extract 3D data from the captured spatially non-coherent light source images by rectifying the captured images according to a pre-calibration (pars. 92, 216), Boyle does not explicitly disclose by estimating spatial disparity between the captured images from the two image sensors, and by calculating a 3D point cloud from the estimated spatial disparity.
In the same field of endeavor, Oleari discloses estimating spatial disparity between the captured images from the two image sensors, and by calculating a 3D point cloud from the estimated spatial disparity (section B. Calibration Algorithm).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Boyle to include the teachings of Oleari in order to provide submersible platforms the capability of three-dimensional mapping (Oleari, section I. Introduction).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486